Citation Nr: 0935227	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-28 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, 
claimed as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  

2.  Entitlement to service connection for sleep disturbance, 
claimed as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  

3.  Entitlement to service connection for a gastrointestinal 
condition, claimed as a qualifying chronic disability under 
38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from May to 
November 1988, from January to June 1991, and from February 
to November 2003, including service in Southwest Asia from 
February to October 2003.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

In January 2008, the Board remanded the claims on appeal to 
the RO, via the Appeals Management Center (AMC), 
for additional development and consideration.  

Another preliminary point worth mentioning is that there is 
an outstanding issue for consideration by the RO that has not 
been previously made or adjudicated - for a higher 
disability rating than 30 percent for his now service-
connected post-traumatic stress disorder (PTSD).  In that 
regard, the March 2009 and December 2008 VA compensation 
examination reports both indicate the Veteran's sleep 
disturbance is a symptom of his already service-connected 
PTSD.  So this additional claim is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  There is no competent medical evidence showing that the 
Veteran has chronic fatigue syndrome and the preponderance of 
the medical evidence shows that his fatigue is a 
manifestation of his psychiatric disability.

3.  There is also no competent showing that the Veteran has a 
chronic sleep disturbance disorder, separate and distinct in 
symptomatology from his service connected PTSD.

4.  The Veteran has been diagnosed as having irritable bowel 
syndrome and the medical evidence shows that the condition is 
compensably disabling.


CONCLUSIONS OF LAW

1.  A disability involving chronic fatigue syndrome was not 
incurred in or aggravated by active service, including on a 
presumptive basis from undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2008).

2.  A sleep disorder was not incurred in or aggravated by 
active service, including on a presumptive basis from 
undiagnosed illness. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).

3.  Irritable bowel syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  For the claim 
for gastrointestinal condition, though, the Board need not 
discuss whether there has been VCAA compliance because the 
claim is being granted, regardless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2008) (harmless error).

Significantly, the Board is denying the claims for service 
connection for chronic fatigue syndrome and sleep 
disturbance, and therefore, proceeds to discuss the VA's 
duties to notify and assist  for these claims.  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist 
the claimant in obtaining; and (3) that the claimant is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
December 2003 and February 2005.  These letters informed him 
of the evidence required to substantiate his claim, and of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  Note also that the March 2006 letter 
complied with Dingess by discussing the downstream disability 
rating and effective date elements of the claim.  And of 
equal or even greater significance, after providing that 
additional Dingess notice, the RO went back and most recently 
readjudicated the Veteran's claim in the June 2009 SSOC - 
including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV 
and Prickett.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO/AMC obtained his service treatment records 
(STRs), service personnel records (SPRs), VA treatment 
records, and arranged for VA compensation examinations for a 
medical nexus opinion concerning the nature and cause of his 
alleged chronic fatigue and sleep disturbance disorders - 
including, in particular, in terms of whether each is 
attributable to his military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In fact, a March 2009 VA compensation 
examination specifically addressed the contentions of 
undiagnosed illness for these alleged disorders.  Therefore, 
the Board is satisfied the RO/AMC made reasonable efforts to 
obtain any identified medical records.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  The Board is 
therefore satisfied that VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis

The Veteran claims that he began experiencing chronic 
fatigue, sleep disturbance, and a gastrointestinal condition 
after serving in the Persian Gulf War, due to an undiagnosed 
illness.  See his August 2005 substantive appeal (VA Form 9).  
His DD Form 214 confirms he served in the Southwest Asia 
theater of operations during the Persian Gulf War.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the Veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  The disability 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory test.  38 C.F.R. 
§ 3.317(a)(1)(ii).

A.  Chronic Fatigue Syndrome and Sleep Disturbance

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a disability 
involving chronic fatigue or a chronic sleep disturbance 
disorder.  

First, the provisions pertaining to undiagnosed illnesses do 
not apply because the competent medical evidence shows that 
the Veteran's fatigue is a manifestation of his PTSD.  
Further, the March 2009 VA chronic fatigue syndrome 
examination specifically found that he does not currently 
meet the criteria for chronic fatigue syndrome, and quite 
notably, there is no indication the VA examiner believed the 
Veteran had any other undiagnosed illness, either, especially 
as would meet the criteria of section 3.317.  Importantly, 
the examiner opined that his fatigue is related to his poor 
sleep.  

In turn, the March 2009 VA examiner attributed the Veteran's 
sleep disturbance to his psychiatric disturbances, 
particularly PTSD and depression, and specifically discounted 
the notion of other medical causes for his poor sleep.  
Indeed, the Veteran denied any sleep apnea or narcolepsy 
symptoms to the examiner, and instead, acknowledged 
depression and PTSD as the cause of his poor sleep.  In that 
regard, at the December 2008 VA PTSD examination, he 
complained of sleep deprivation due to nightmares and 
frequent intrusive thoughts about his time in Iraq.  And a 
February 2009 VA mental health treatment record documented 
that the Veteran's nightmares about combat wake him up at 
most nights, and contribute to his sleeping difficulties.  

Thus, there is no basis to grant service connection for 
chronic fatigue syndrome or a chronic sleep disturbance 
disorder on a presumptive basis pursuant to the provisions 
for undiagnosed illnesses.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the Veteran's position).  Hence, service connection for 
chronic fatigue syndrome or a chronic sleep disturbance 
disorder can only be established on a direct basis.

Second, however, the Board also finds that service connection 
for chronic fatigue syndrome or a chronic sleep disturbance 
disorder is not warranted on a direct basis, because there is 
simply no competent medical evidence of record diagnosing the 
Veteran with either of these disorders .  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The first and 
perhaps most fundamental requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Here, though, there is competent medical evidence 
specifically discounting the possibility that the Veteran has 
chronic fatigue syndrome, as the March 2009 VA chronic 
fatigue syndrome examiner stated "[h]e does not meet the 
criteria for chronic fatigue syndrome."  Further, the 
January 2004 VA examination report noted that there was 
"insufficient evidence to warrant a diagnosis of fatigue."  
And the Veteran's post-service VA treatment medical records 
are completely unremarkable for any documented diagnosis of 
chronic fatigue syndrome.  There is also no competent 
evidence diagnosing any particular sleep-related disorder, 
that is distinct in nature and symptomatology from his 
already service-connected PTSD.  

In sum, there is no competent medical evidence of record 
reflecting a diagnosis of a chronic fatigue syndrome or 
chronic sleep disturbance disorder in accordance with VA 
regulation.  Absent medical evidence of a current disability, 
service connection cannot be granted.  See, e.g., 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability).  Simply stated, 
the post-service medical records outweigh the Veteran's 
unsubstantiated lay assertions regarding a current chronic 
fatigue syndrome or chronic sleep disturbance disability.

In fact, no doctor has ever provided a clinical diagnosis 
that the Veteran has a chronic fatigue syndrome or chronic 
sleep disturbance disorder, so obviously there is no possible 
means of attributing a non-existent condition to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements in support of his 
claim.  His personal and buddy statements, however, are 
outweighed by the medical evidence.  While he and his fellow 
servicemen maintain that he has experienced fatigue and poor 
sleep since service, as a layman not trained or educated in 
medicine, he is not competent to offer a probative opinion as 
to whether he currently has chronic fatigue syndrome or a 
chronic sleep disturbance disorder.  Even if there was 
evidence of a chronic fatigue syndrome or chronic sleep 
disturbance diagnosis, he also is not competent to link such 
a diagnosis to his military service, as this, too, requires 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  While he is competent to testify about his 
symptoms of fatigue and sleep disturbance, he is not 
competent to attribute them to an undiagnosed illness 
stemming from his service in the Persian Gulf War.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 
451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau v. 
Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).

In other words, the Veteran's claim additionally fails based 
on the lack of medical evidence of a correlation between his 
service in the Persian Gulf War and his claimed chronic 
fatigue syndrome and sleep disturbance disorders, 
respectively- the third element of successful service-
connection claim under Hickson (when not predicated on 
undiagnosed illness).  The Board does not doubt that he may 
have experienced fatigue and poor sleep following service, as 
he alleges, but he has failed to establish a clinically 
identifiable disorder even exists, let alone occurred or is 
linked in any way to his military service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for chronic fatigue 
syndrome and a sleep disturbance disorder.  So there is no 
reasonable doubt to resolve in the Veteran's favor, and these 
claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Gastrointestinal Condition

Under the applicable rating criteria, evidence of moderate 
irritable bowel syndrome with frequent episodes of bowel 
disturbances and abdominal distress warrants a 10 percent 
evaluation.  38 C.F.R. § 4.114, DC 7319 (2008).  The next 
higher 30 percent requires evidence of severe irritable bowel 
syndrome with diarrhea (or alternating diarrhea and 
constipation) and with more or less constant abdominal 
distress.  Id.

Additionally, a 30 percent rating for a hiatal hernia is 
warranted upon evidence of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, and 
productive of considerable impairment of health.  38 C.F.R. § 
4.114, DC 7346 (2008).  A 10 percent evaluation requires 
evidence of two or more of the symptoms listed for the 30 
percent rating but of less severity.  Id.

The Veteran's digestive problems have been diagnosed as 
irritable bowel syndrome.  The March 2009 VA examiner stated 
"the alleged GI [gastrointestinal] condition is compatible 
historically with irritable bowel syndrome."  The examiner 
further stated, "[h]is irritable bowel syndrome, alleged by 
the Veteran, is typical of irritable bowel syndrome and 
therefore diagnosed concurrently for the complaints given."  
Under section 3.317, however, presumptive service connection 
is available for irritable bowel syndrome as a medically 
unexplained chronic multi symptom illness.  Thus, because the 
evidence shows that the condition is compensably disabling 
under either Diagnostic Codes 7319 or 7346, service 
connection is warranted.


ORDER

Service connection for chronic fatigue, including due to 
undiagnosed illness, is denied.

Service connection for sleep disturbance, including due to 
undiagnosed illness, is denied.

Service connection for irritable bowel syndrome is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


